Citation Nr: 1714357	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of positive tuberculin skin test (positive purified protein derivative (PPD)), claimed as tuberculosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1974 to September 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These claims have since been transferred to the RO in Atlanta, Georgia.

The Board notes that the Veteran initially requested a Board hearing.  See July 2010 VA Form 9.  However, subsequently, the Veteran withdrew his hearing request.  See November 2011 correspondence.

The Board remanded the case for further development in March 2015 and June 2016.  The case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Board finds that a remand is necessary to ensure compliance with the directives of the June 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant a right to compliance with the remand orders).

The Board remanded the case in June 2016, in part, to obtain all outstanding, non-duplicative VA treatment records, specifically the 1994 and 2001 treatment records referenced in the May 2015 VA examination, and all medical documentation which is currently available in the Computerized Record Management System (CPRS).  The Board notes that, in the June 2016 remand, the Board specifically mentioned a December 1994 notation regarding swelling in the lower thoracic spine, a January 2001 notation regarding chest views, and an April 2001 notation regarding knee surgery.  Importantly, in the June 2016 remand, the Board stated that if any of the records requested remain unavailable to notify the Veteran of an inability to obtain the records.   

While the Board has located the April 2001 notation regarding the knee surgery, the other documents do not appear to be associated with the claims file.  As stated above, the Board requested the 1994 and the 2001 treatment records; however, it appears that the AOJ obtained June 2011 VA treatment records instead.  The Board acknowledges that, in August 2016, the AOJ requested the 1994 and 2001 treatment records; however, there was no response to that request.  Moreover, the Board notes that it does not appear that the AOJ sent a notification to the Veteran regarding the inability to obtain the above records.   

Additionally, the Board notes that the April 2001 notation regarding the knee surgery appears to be from a private treatment record, thus on remand, the AOJ should attempt to obtain any relevant private treatment records not currently associated with the claims file.

Finally, the Board notes that the Veteran was afforded a May 2015 VA examination for his bilateral hearing loss.  At the examination, the examiner opined that the Veteran's hearing loss was less likely as not due to military noise exposure.  In so finding, the examiner noted that the Veteran's current hearing loss is more consistent with presbycusis, unprotected exposure to occupational noise levels, and contributory medical history.  In fact, the examiner stated that the Veteran's current hearing loss is not of the noise-induced etiology.  The examiner then cited an Institute of Medicine (IOM) study that concluded that there is no compelling evidence on which to conclude that delayed-onset noise-induced hearing loss exists.  Importantly, the Board notes that the examiner stated that the IOM did not rule out the possibility of delayed-onset hearing loss, only that current science has not shown it conclusively.  However, the Board notes that the examiner did not address if the loud noises experienced by the Veteran in service, resulted in damage to auditory hair cells, and if such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disability, bilateral hearing disability, bilateral knee disability, and the residuals of his positive tuberculin skin test.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  Specifically, the AOJ should obtain the Veteran's VA treatment records from 1994 and from 2001.  The AOJ should be sure to document any negative response received.

2.  After completing the foregoing development, the AOJ should forward the Veteran's claim to an otolaryngologist concerning the likelihood that the Veteran's hearing loss is related or attributable to his active duty service, to specifically include his reports of noise exposure during service.  The examiner must be provided a copy of this REMAND.

The examiner should opine as to the following:

Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that the Veteran's bilateral hearing loss had its onset during service or is related to any incident of service.

In making this assessment, the examiner should consider the Veteran's statement that his bilateral hearing loss is related to in-service noise exposure, to include the Veteran's statement that he injured his hearing while working in a tank during service, and being exposed to loud sounds while firing guns during training.  See June 2010 VA Form 9; October 2011 correspondence.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

Regarding the bases for the opinions, please comment on the likelihood that the loud noises experienced by the Veteran, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

As the previous VA examiners did not, the Board would appreciate the otolaryngologist to specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006).  J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss.  J Neurosci. 2009 Nov 11;29(45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift.  JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol.  110, 577-586.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the claims file, or in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




